Case 2:19-cv-00748-JAD-VCF Document 30 Filed 10/30/19 Page 1 of 1

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
District of Nevada

Case Number: 2:19-CV-00748-JAD-VCF

Plaintiff:

Estevan Alvarado-Herrera, an individual
vs.

Defendant:

Jose Luis Alvarez, Jr., et al.

For: Law Office of William H. Jackson

Received by Austin Process LLC on the 9th day o} via Fics on at 1S 45 Ce to be served on Alvaro Jose Medel, 2107 Blaina
Street, Laredo, Webb County, TX 78043. |, being duly sworn, depose and say that on the

© day of ar 2044 at Oo: m., executed service Ae delivering a true copy of the Summons tn a Civil Action
and Armended Complaint in accordance = tata statutes in the mariner marked below:

 

() INDIVIDUAL SERVICE: Served the within-named person at

_ ze dewt
PSUBSHTUTE SERVICE: fy serving > =A tA Medel. = Si ie / est deg Te 770¥3

 

 

() POSTED SERVICE: After attempting service to the front door or front gate on the property described at

 

() NON SERVICE: For the reason datailed in the Comments below.

Military Status: { ) Yes or ( } No If yes, what branch?

 

Marital Status: ( ) Married or ( } Single Name of Spouse
COMMENTS:

 

 

 

 

 

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this service
was made.

ne Service wes
Cx) Attemy stad
Vinida isis ofl aida

Not sutiject to
NRS 14.025
oS

cue d Sworn to before me on the 10 PROCESS SERVER # PSC1 257 ¢Cy/ 4/3i) 23
eorem tr

 

, 20/4 _by the affiant who Appointed in accordance with State Statutes

Austin Process LLC

   

809 Nueces
Austin, TX 78701
kava Jevony J. Vacca (572) 480-8077
4 Notary Pubic
posi’ |] State of Taxes Our Job Serial Number: 201900884 1
, : Adimm,. Eap. 14-03-2920 Ref: Jackson/1907654

Notary ID 12975700

Copyright © 1982-2019 Datehaso Services. tne, - Process Sarvar's Toolbox VB. 1c
